MEMORANDUM **
Santos Diaz-Martinez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance without opinion of an immigration judge’s (“IJ”) denial of his motion to reopen removal proceedings, in which he alleges ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Socop-Gonzalez v. INS, 272 F.3d 1176, 1187 (9th Cir.2001) (en banc), we deny the petition for review.
The IJ did not abuse his discretion in concluding that Diaz-Martinez “failed to present any evidence that he was prejudiced by the legal representation by La Guadalupana.” The letter Diaz-Martinez submitted from the Orange County District Attorney’s office concerning its investigation of La Guadalupana does not establish that Diaz-Martinez received any ineffective assistance of counsel, or that the outcome of his proceedings may have been affected. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 824-26 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.